Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 03/24/2022 Claims 11 and 12 have been amended per applicants request, therefore claims 1-13 and 15-20 are presently pending in the application and have been considered as follows.


Allowance
Acknowledgement to applicant’s amendment to claims 11 has been noted. The claims have been reviewed, entered and found obviating to previously raised rejection under 35 USC 103. Rejection to claims 11-20 under 35 USC 103 is hereby withdrawn.

Claims 1-13 and 15-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the prior art of record (such as Vega (US20140268559)) An intrusion detection switch is attached directly to a printed circuit board and utilized within an enclosure. Wires are not used to extend the switch to the top of the enclosure. An extension mechanism is used to extend a triggering portion of the intrusion detection switch to an engaging surface at the top of the enclosure. When the enclosure lid is properly shut, the engaging service is directed downward, thereby pushing an activation switch of the intrusion detection switch down. Switches may be assembled to an internal main printed circuit board where the switch is completely protected. Therefore, routing and maintaining of wiring to a switch is eliminated. A linkage system or mechanism can be mounted to the main chassis of the enclosure and act as an interface to an enclosure top cover. This eliminates potential damage to switches and wires and provides for a more reliable switch. (Abstract)

none of the prior art, alone or in combination, teaches

 Independent Claim 1:  “... wherein a portion of the cover extends through a slot in one of the sidewalls of the base and contacts the intrusion switch when the cover is in the engaged position ...”.


in view of other limitations of claim 1.

Independent Claims 11 is allowed based on reasons mentioned above in regards to independent claim 1.

Dependent claims are allowed as they depend from an allowable independent claim.

The closest prior art made of record are:
Vega (US20140268559)) An intrusion detection switch is attached directly to a printed circuit board and utilized within an enclosure. Wires are not used to extend the switch to the top of the enclosure. An extension mechanism is used to extend a triggering portion of the intrusion detection switch to an engaging surface at the top of the enclosure. When the enclosure lid is properly shut, the engaging service is directed downward, thereby pushing an activation switch of the intrusion detection switch down. Switches may be assembled to an internal main printed circuit board where the switch is completely protected. Therefore, routing and maintaining of wiring to a switch is eliminated. A linkage system or mechanism can be mounted to the main chassis of the enclosure and act as an interface to an enclosure top cover. This eliminates potential damag to switches and wires and provides for a more reliable switch. 
Kuo et al. (US 6,289,456) A battery-powered computer chassis intrusion detection circuit which stores the time and date that the chassis hood, components, or AC power was removed. When intrusion occurs, an alarm bit isolates the detection circuit oscillator from the circuit, effectively stopping a real time clock from incrementing the time and date. When the computer is powered back up, internal ROM checks to see if an alarm condition occurred. If so, the intrusion date and time is recorded and the user or administrator may be alerted.
Kannler (US 20190251299) An electrical device includes a housing with a first and at least one second opening state, an opening detector, and a first installation position and at least one second installation position for the opening detector, wherein the opening detector, if it is arranged on the first installation position, detects the first, as well as the at least one second opening state, and the opening detector, if it is arranged on the at least one second installation position, only detects the at least one second opening state.
Cromer et al. (US 5,945,915) Described is a computer system which is coupled to a remote computer via a network cable. The computer system has a normally closed enclosure and is capable of securing data retained within the system against unauthorized access and notifying the remote computer when an unauthorized access has occurred. The computer system includes an erasable memory element mounted within the enclosure for selective activation to active and inactive states and for receiving and storing a security password when in the active state. A manually operable option switch is mounted within the enclosure. The option switch is manually settable by a user of the computer system for setting the memory element to the active and inactive states. A tamper detection switch is mounted within the enclosure and operatively connected with the memory element for detecting opening of the enclosure and for generating a tamper alert signal and clearing any stored security password from the memory element in response to any switching of the tamper switch. The computer system further includes a network connector which is operative to receive the tamper alert signal and upon so receiving, transmit an alert packet over the communication line to the remote computer. The alert packet contains an alert message and information which specifically identifies the computer system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432